         Case 4:19-cv-00580-SBA Document 84 Filed 04/24/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
                                     OAKLAND DIVISION
10

11
     KEIKI KAY MITSU FUJITA,                       Case No: C 19-00580 SBA
12
                  Plaintiff,                       JUDGMENT
13
           vs.
14
     THE BEST SERVICE COMPANY, et al.,
15
                  Defendants.
16

17

18          In accordance with the Court’s Order granting summary judgment for Defendants
19   Harris & Zide and Hunt & Henriques,
20          IT IS HEREBY ORDERED THAT final judgment is entered in this action.
21          IT IS SO ORDERED.
22   Dated: April 24, 2020                         ______________________________
23
                                                   SAUNDRA BROWN ARMSTRONG
                                                   Senior United States District Judge
24

25

26

27

28
